 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 8

 9 RACHEL BERVEN, an individual,                          CASE NO.: 1:18-CV-01542-DAD-EPG
   JAMES BERVEN, an individual,
10                                                        ORDER GRANTED STIPULATED
                   Plaintiffs,                            EXTENSION OF TIME TO RESPOND TO
11                                                        FIRST AMENDED COMPLAINT AND
           vs.                                            CONTINUANCE OF SCHEDULING
12                                                        CONFERENCE
   LG CHEM, LTD., a Korean corporation doing
13 business in California; and DOES 1 Through
   100, inclusive,
14
                   Defendants.
15

16

17          Pursuant to the stipulation of the parties (ECF No. 53), in which the parties indicate that

18 they have reached a settlement in principle to resolve this matter and need additional time to

19 finalize the documentation for resolution of this matter, the Court finds good cause for and will

20 therefore grant the requested continuance of the scheduling conference and the requested fourteen

21 day extension of time for defendant, LG Chem, Ltd., to file its response to Plaintiff’s First

22 Amended Complaint (ECF No. 49).

23          IT IS ORDERED:

24          1.     Defendant, LG Chem, Ltd., shall file its response to Plaintiff’s First Amended

25   Complaint (ECF No. 49) on or before November 8, 2019;

26          2.     The Scheduling Conference, currently set for October 30, 2019, is continued to

27   December 10, 2019, at 9:30 a.m., in Courtroom 10 (EPG) before Magistrate Judge Erica P.

28   Grosjean. To participate telephonically, each party is directed to use the following dial-in number


                                                      1
 1   and passcode: 1-888-251-2909; passcode 1024453. The parties are also reminded to file a joint
 2   scheduling report one full week prior to the conference and email a copy of same, in Word
 3   format, to epgorders@caed.uscourts.gov, for the Judge's review.
 4

 5 IT IS SO ORDERED.

 6
       Dated:    October 24, 2019                           /s/
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
